Citation Nr: 1827864	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-31 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee pain syndrome, chondromalacia with early patellofemoral arthritis before May 23, 2015, and in excess of 40 percent thereafter.  

2.  Entitlement to a rating in excess of 10 percent for left knee instability from May 23, 2015.  

3.  Entitlement to service connection for a right knee disability, to include as due to service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Margo Cotman, Agent





ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to November 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The January 2011 rating decision continued a 10 percent rating for left knee pain syndrome.  An August 2015 Decision Review Officer Decision increased the rating for left knee pain syndrome to 40 percent, effective May 23, 2015.  The decision also awarded service connection for left knee instability as a separate disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, evaluated as 10 percent disabling, effective May 23, 2015.  The Board has characterized the issues accordingly.  

The issue of service connection for a back disability as secondary to service-connected left knee disability has been raised by the record in a July 2013 Supplemental Claim for Compensation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to August 29, 2014, the Veteran's left knee was manifested by painful extension limited to no more than 10 degrees.  

2.  From August 29, 2014 to May 22, 2015, the Veteran's left knee extension has at most been limited to 15 degrees with pain.  

3.  From May 23, 2015, the Veteran's left knee extension has at most been limited to 30 degrees with pain.

4.  Prior to March 25, 2014, the Veteran's left knee disability has been manifested by slight lateral instability.  

5.  From March 25, 2014, the Veteran's left knee disability has been manifested by moderate lateral instability. 

6.  Throughout the appeal period, the Veteran's left knee flexion has at most been limited to 90 degrees with pain.    


CONCLUSIONS OF LAW

1.  Prior to August 29, 2014, a rating in excess of 10 percent for the Veteran's left knee disability is not warranted.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5010-5261 (2017).

2.  From August 29, 2014 to May 22, 2015, a rating of 20 percent, but no higher, for the Veteran's left knee disability is warranted.  38 U.S.C. § 1155, 5107; 38 C.F.R. § 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5010-5261.

3.  From May 23, 2015, a rating in excess of 40 percent for the Veteran's left knee disability is not warranted.  38 U.S.C. § 1155, 5107; 38 C.F.R. § 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5010-5261.
4.  Prior to March 25, 2014, the criteria for entitlement to a separate rating of 10 percent, but no higher, for slight lateral instability of the left knee have been met.  38 U.S.C.     §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5257.

5.  From March 25, 2014, the criteria for entitlement to a 20 percent rating, but no higher, for moderate lateral instability of the left knee have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5257.

6.  Throughout the period on appeal, the criteria for entitlement to a separate 10 percent rating, but no higher, for painful flexion of the left knee have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Standards 

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Knee disabilities are rated under Codes 5256 to 5263.  Under DC 5260, a 10 percent rating is warranted for limitation of flexion to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a maximum 30 percent rating is warranted for flexion limited to 15 degrees. 

Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a maximum 50 percent rating is warranted for extension limited to 45 degrees. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

Knee disabilities may also be rated under Code 5257 based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011). 38 C.F.R. § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Petitti v. McDonald, 27 Vet. App. 415 (2015).  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the United States Court of Appeals for Veterans Claims (Court) rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-29.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Applicable Facts

The Veteran was first granted service connection for a left knee disability in November 1992 and assigned a 10 percent disability evaluation.  He filed this claim for an increased rating in August 2010.  

The Veteran has reported that he receives treatment for his left knee with VA and with private service providers.  

In a June 2010 VA treatment note the Veteran reported bilateral knee pain.  Upon physical examination his left knee showed severe, acute, or chronic stress changes along the bipartite patella and a moderate to severe localized synovitis in the adjacent soft tissue.  The examiner noted a normal gait, normal alignment and symmetry of the knees, a "little bit" of swelling, normal strength and tone, and normal range of motion with crepitation.  The VA clinician diagnosed the Veteran with chondromalacia patella of the bilateral knees. 

An X-ray report of July 2010 of the Veteran's bilateral knees reflected a severe acute-on-chronic stress changes related to a bipartite patella.  In addition, the X-ray report showed suspected minimal chronic changes at the ACL, which likely represented a degree of chronic strain and inflammatory change at the attachment site.  Also, minimal joint effusion and edema in the subcutaneous tissue anterior to the patella and the patellar tendon, which were intact, were noted.  

The Veteran had a VA Joints examination in October 2010.  The Veteran reported that his left knee has progressively worsened, describing the pain as constant, that is sharp and driving, at a pain level of 8 out of 10.  The Veteran also reported that due to his pain, he cannot play with his young son.  The Veteran reported other symptoms of deformity, giving way, instability, pain, stiffness, weakness, swelling, tenderness, decreased speed of joint motion, and locking episodes occurring several times a year, but less than monthly.  The Veteran also reported weekly flare-ups that are severe, lasting for 3-7 days and that flare-ups are precipitated by squatting, kneeling, and climbing ladders, that are alleviated by rest.  The Veteran felt that he could function with moderate limitations during flare-ups.  He indicated that he could stand for 15 to 30 minutes and walk about a 1/4 mile.  Finally, the Veteran reported that he uses a brace on his knee occasionally.  On physical examination, flexion of the left knee was to 135 degrees and left knee extension was normal, with objective evidence of pain on flexion and extension.  There was objective evidence of pain following repetitive use testing, but no additional limitation of motion.  The examiner noted a normal gait, no loss of a bone or part of a bone, and no inflammatory arthritis.  The examiner also noted a bony joint enlargement, crepitus, tenderness, and guarding on movement.  Test for Osgood-Schlatter's disease was negative.  The examiner noted that there was no joint ankylosis and the left patella was prominent and higher than the right patella.  An X-ray report taken in July 2010 reflected chronic stress changes related to bipartite patella of the left knee.   

A January 2011 VA primary care note reflected osteoarthritis in the bilateral knees.  

A July 2013 VA treatment note reflected aching pain in the bilateral knees.  

A March 25, 2014 Orthopedic consultation note showed that the Veteran reported an increase in his bilateral knee pain over the prior 6 months.  He reported giving way, grinding, and popping in the left knee.  He also indicated that he had experienced locking in the left knee a couple of times on extension.  He reported a constant dull ache in the anterior knees, a pain level of 6-7, and pain at night.  X-rays taken at the time indicated a multipartite patella variant, no evidence of significant joint effusion or joint space narrowing, with minimal degenerative changes noted within the superior patellar pole as well as within the medial compartment.  There was also mild posttraumatic arthritis in the left knee status post lateral retinacular release with global instability.  The VA examiner recommended a combined instability brace for the left knee.  On physical examination, the VA examiner observed that the Veteran's brace was fitting well.  Exam was negative for effusion, reflected +2 anterior cruciate laxity, +1 medial collateral laxity, negative McMurray, enlarged patella.  Range of motion revealed extension to -10 degrees and flexion to 110 degrees.  There was mild tenderness over lateral/anterior knee, crepitus with terminal extension, atrophy was noted in the left quadricep and left calf (quadriceps 41 centimeters left versus right 43 centimeters, calf 37 centimeters versus right 41 centimeters).  A July 2014 orthopedic surgery note reflected the same complaints and evaluations, with the addition of swelling in the left knee. 

An August 29, 2014 VA Orthopedic surgery note reflects the Veteran reported his left knee giving way, grinding, popping, occasional locking on extension, and a constant, dull ache over the anterior, medial and lateral knee, with a pain level of 8.  The Veteran indicated that his knee brace was not helping with instability and was causing increasing pain.  He also reported difficulty kneeling, squatting, and climbing stairs.  An MRI taken at the time reflected a multipartite left patellae and mild posttraumatic arthritis of the left knee with global instability, and a partial tear/tendonitis in the left ACL.  The VA clinician observed an antalgic gait, no effusion, and an enlarged patella.  He also noted mild tenderness over the lateral/anterior knee, crepitus with terminal extension, and neurovascular status intact.  Range of motion was from -15 degrees of extension to 110 degrees of flexion.  Anterior cruciate laxity was +2, medial collateral laxity was +1, and there was a negative McMurray's sign. 

A November 2014 physical therapy note and a February 2015 Orthopedic follow-up note were consistent with previous VA treatment records.  

The Veteran had another VA Joints examination on May 23, 2015.  The Veteran reported that his left knee pain is constant, is sharp and driving, at a pain level of 6-10 of 10, which gives way, catches, or locks.  The Veteran also reported weekly flare-ups that are severe, happening 3 days per week that last for 3-4 hours, which happen as a result of his "every day normal routine", exacerbated by cold, damp, or rainy weather, that are alleviated by rest.  The Veteran reported that when he has a flare-up, he is unable to walk or stand, and usually lays down.  In addition, the Veteran reported that he cannot bend his knee to put his shoes on and needs assistance from his wife, that he can no longer do yard work, and can do no recreational activities.  The Veteran reported functional loss in that when he was not having a flare-up he could walk approximately two blocks, stand approximately 10 minutes before needing to shift his weight, and sit approximately 10 minutes with his legs extended.  On physical examination, flexion of the left knee was to 100 degrees and extension was limited to 30 degrees.  There was pain noted on both flexion and extension, pain on weight bearing, and objective evidence of localized tenderness or pain on palpation of the joint associated with soft tissue.  There was additional functional loss after repetition due to pain, fatigue, weakness, and lack of endurance, which decreased range of motion on flexion to 90 degrees.  The VA examiner noted deformity in the way of atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  The Veteran's left calf measured 36.5 centimeters, right calf measured 40.5 centimeters, and left thigh measured 54.5 centimeters and right thigh measured 57.5 centimeters.  Muscle strength testing was 4/5 and muscle atrophy was due to the claimed condition.  There was no ankylosis in the left knee.  The Veteran reported a history of severe recurrent subluxation and lateral instability.  There was no evidence of recurrent effusion.  Joint stability testing reflected Lachman test results were 2+, posterior drawer testing was normal, medial instability testing was 1+, and lateral instability testing was 1+.  The examiner noted the Veteran had a 10-degree valgus deformity.  The Veteran reported constant use of a brace and regular use of a cane if he has to walk long distances.  

At a private orthopedic evaluation in July 2015 the Veteran complained of achy, constant pain in the left knee, which kept him from being able to squat, bend, or walk long distances.  X-ray reports reflected a left knee with a bipartite patella, that is actually tripartite with superior lateral and direct lateral based fragmentation.  

During a September 2015 private orthopedic evaluation, the Veteran reported left knee pain greater than the right knee pain.  The private examiner noted that the Veteran's left knee showed superolateral prominence of the patella that is sensitive to palpation, and upon flexion, the bone drops down the lateral side of the knee.  There was normal mobility, good motion, ligamentous examination stable, and normal integumentary examination.  The private examiner diagnosed the Veteran with left, greater than right, patellofemoral pain syndrome with unstable bipartite/tripartite patella on the left knee.  

A December 2015 private treatment note reflected lateral left knee pain that is achy and constant, aggravated by standing, walking, bending and squatting, going from sitting to standing, and going up and down stairs.  The Veteran denied numbness, tingling, or radiating pain, but endorsed weakness, swelling, redness, catching and locking, pain that radiates up the leg, popping and clicking, buckling, and instability.  The private examiner observed that the Veteran's left knee had normal strength, normal skin appearance, full motion, motion with crepitus 2+, normal stability, and was nontender to palpation.  

An October 2017 private evaluation and X-ray report are consistent with prior treatment reports.  The Veteran reported weakness and numbness in the left knee.  The private examiner noted left patellar instability and patellar synchondrosis with degenerative changes of the left knee.  

A December 2017 private orthopedic evaluation and the January 2018 addendum opinion reflect bilateral knee instability, aggravated by bending, going up and down stairs, and walking.  A range of motion examination revealed pain in the left knee on active range of motion and on passive range of motion with flexion to 135 degrees and extension to 0 degrees.  McMurray lateral testing was negative, McMurray medial testing was positive, Apley's grind testing was negative, varus and valgus stress testing was negative, and Lachman's testing was negative.  

Legal Analysis 

Currently, the Veteran's left knee disability is rated under hyphenated DC 5010-5261, for arthritis with limitation of extension, as 10 percent disabling prior to May 23, 2015, and 40 percent thereafter; and a separate rating under DC 5257, lateral instability, from May 23, 2015, rated at 10 percent, has been awarded.  



	Ratings Pursuant to DC 5010-5261, Limitation of Extension 

		Prior to August 29, 2014 

Prior to August 29, 2014, the Veteran is compensated at a 10 percent evaluation for his painful, but noncompensable limitation of extension pursuant to 38 C.F.R. § 4.59.  Unfortunately, the preponderance of the evidence is against a rating in excess of 10 percent under DC 5010-5261 prior to August 29, 2014.  The Veteran's limitation of range of extension is not great enough to warrant a higher evaluation.  Under DC 5261, a higher 20 percent evaluation requires extension limited to 15 degrees.  The Veteran's extension prior to August 29, 2014 was at most limited to 10 degrees, as reported on March 2014 orthopedic consultation.  In addition to limited range of motion, and even when considering the Veteran's reports of pain, decreased speed of joint motion, swelling, slower joint movement, and locking episodes with extension, the evidence does not more nearly approximate extension limited to 15 degrees that would warrant a higher rating under DC 5261.

		From August 29, 2014 to May 22, 2015 

The Board finds that the medical evidence more closely represents extension limited to 15 degrees from August 29, 2014 to May 22, 2015.  On August 29, 2014 VA Orthopedic surgery note, range of motion testing reflected range of motion of -15 to 110.  The Veteran reported a constant dull ache, popping, and occasional locking on extension.  Based on this evidence, the Board finds that a 20 percent rating, but no higher, most accurately considers the Veteran's disability picture from August 29, 2014 to May 22, 2015.  However, a preponderance of the evidence is against a rating higher than 20 percent during this time.  To warrant a 30 percent rating under DC 5261 there must be extension limited to 20 degrees.  The Board notes that objective testing during this time does not reflect extension limited to 20 degrees.  Even considering the Veteran's reports of constant pain and associated functional loss, his extension was not more nearly approximated by findings of extension limited to 20 degrees, which would warrant a higher rating under DC 5261.  As such, a rating in excess of 20 percent is not warranted from August 29, 2014 to May 22, 2015.  
		From May 23, 2015

From May 23, 2015, the Veteran is assigned a 40 percent evaluation for limitation of motion on extension to 30 degrees.  The evidence reflects that on May 23, 2015 VA examination the Veteran's extension was limited to 30 degrees with objective evidence of pain.  Unfortunately, again the preponderance of the evidence is against a rating in excess of 40 percent under DC 5261 from May 23, 2015.  The Veteran's limitation of range of extension is not great enough to warrant a higher evaluation.  Under DC 5261, a higher 50 percent evaluation requires extension limited to 45 degrees.  The Veteran's extension from May 23, 2015 has been shown to be limited to no more than 30 degrees.  Even when considering the Veteran's reports and objective evidence of pain, swelling, catching, grinding, locking with extension, and slower joint movement, the evidence does not more nearly approximate extension limited to any more than 30 degrees.  Hence, a rating in excess of 40 percent under DC 5010-5261 from May 23, 2015 is not warranted.

	Ratings Pursuant to 5257, Lateral Instability 

		Prior to March 25, 2014 

The Veteran is currently in receipt of a 10 percent disability evaluation for slight lateral instability from May 23, 2015.  The Board finds that the medical evidence more closely represents slight lateral instability prior to March 25, 2014.  Throughout the appeal period to March 25, 2014, the Veteran has reported his left knee "giving way."  The Board finds that the Veteran's competent and credible reports of his left knee giving way is most closely approximated by slight instability, as is required for a 10 percent disability rating under DC 5257 for lateral instability.  However, the preponderance of the evidence is against a rating higher than 10 percent prior to March 25, 2014.  To warrant a higher 20 percent disability rating under DC 5257 there must be moderate recurrent subluxation or lateral instability.  Here, although the Veteran reported giving way of the knee, there was no objective evidence of recurrent subluxation or lateral instability.  As such, the Board finds that the evidence does not more nearly approximate a higher 20 percent rating prior to March 25, 2014.  As such, a separate 10 percent, but no higher, rating is warranted under DC 5257 prior to March 25, 2014.   

		From March 25, 2014

The Board also finds that the medical evidence most closely represents moderate instability of the left knee from March 25, 2014; hence, a higher 20 percent rating is warranted from that date.  On March 25, 2014 Orthopedic consultation, the Veteran reported giving way, grinding, and popping in the left knee.  On physical examination, the VA examiner noted 2+ anterior cruciate laxity and 1+ medial collateral laxity.  An August 2014 VA treatment record reflects that anterior cruciate laxity was 2+ and medial collateral laxity was 1+.  On May 2015 VA examination, the Veteran reported a history of severe lateral instability and severe recurrent subluxation.  On stability testing, anterior instability was 2+, medial instability was 1+, lateral instability was 1+, and posterior instability was normal.  The Veteran has competently reported from March 25, 2014 that he experiences his left knee giving way, requires constant use of a brace, and regularly uses a cane to ambulate if he has to walk long distances.  Based on the Veteran's competent and credible reports and the objective evidence shown on medical testing, the Board finds that from March 25, 2014, a 20 percent rating, but no higher, more accurately considers the Veteran's disability picture, indicating moderate lateral instability.  However, the preponderance of the evidence is against a rating higher than 20 percent.  To warrant a 30 percent disability rating under DC 5257 there must be severe recurrent subluxation or severe lateral instability.  Although the Veteran reported having severe instability and recurrent subluxation on May 2015 VA examination, the Board places greater weight of probative value on the objective testing at that time, which reflects findings that would reflect no more than moderate lateral instability and recurrent subluxation.  Therefore, even considering the Veteran's competent lay evidence and reported history of the severity of left knee instability, his instability is not more nearly approximated by "severe" subluxation or instability that would warrant an even higher 30 percent rating under DC 5257.  As such, a rating of 20 percent, but no higher, is warranted from March 25, 2014 under DC 5257.

	Rating Pursuant to 5260, Limitation of Motion on Flexion 

The Board has also considered whether the Veteran is entitled to any higher or separate ratings under any other pertinent criteria.  Under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for limitation of motion under DC 5260 or 5261 and for instability under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  Hence, the Board will next consider whether he is entitled to a separate evaluation of the left knee under DC 5260 based on limitation of motion on flexion.  

The evidence reflects that on October 2010 VA examination, the Veteran had flexion limited to 135 degrees with objective evidence of pain on active motion.  On May 2015 VA examination, the Veteran had flexion limited to 100 degrees with pain.  There was also additional functional loss after repetition due to pain, fatigue, weakness, and lack of endurance which decreased range of motion on flexion to 90 degrees.  Therefore, the Board finds that throughout the appeal period, the Veteran is entitled to a separate 10 percent rating for actually painful noncompensable limitation of flexion pursuant to the provisions of 38 C.F.R. § 4.59.  However, the Veteran is not entitled to rating in excess of 10 percent for limitation of flexion.  Under DC 5260, a 20 percent evaluation requires flexion limited to 30 degrees.  The Veteran's flexion was to 135 degrees on October 2010 VA examination and 100 degrees on May 2015 VA examination.  While repetitive use testing on May 2015 VA examination did reveal additional limitation of motion to 90 degrees of flexion, the evidence of functional loss from pain, fatigue, and weakness has not been shown to more nearly approximate flexion limited to 30 degrees.

The Veteran is competent to describe symptoms of pain as they are observable by a lay person.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board also finds the Veteran's statements to be credible as they have been consistent throughout the appeal period.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to a separate 10 percent, but no higher, rating for actually painful flexion of the left knee under DC 5260 throughout the appeal period. 

	Increased Rating Pursuant to Additional DCs

The Board has considered whether any separate ratings under any other applicable DCs would be appropriate.  However, the "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R.          § 4.68. 

A 60 percent rating is provided for an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71, DCs 5162, 5163, 5164.  Because the Veteran's disability is in the knee, or below the middle third of the thigh, the amputation rule precludes a schedular evaluation in excess of 60 percent.  Pursuant to this decision, from May 23, 2015, the Veteran is in receipt of a combined 60 percent rating for the left knee, with a 40 percent rating for limitation of extension, a 20 percent rating for lateral instability, and a 10 percent rating for limitation of flexion with pain.  Consequently, the Veteran is not entitled to any higher rating, including via any separate evaluations under DCs 5256, 5258, 5259, 5262, or 5263 for a left knee disability from May 23, 2015.  Thus, the Board will not further discuss evaluation under those DCs from May 23, 2015. 

However, prior to May 23, 2015, the Veteran is not in receipt of a 60 percent combined disability rating for the left knee; hence, the Board will consider whether he is entitled to any further separate ratings prior to that date.  The Board has first considered whether he is entitled to a separate 20 percent rating under DC 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  First, there is no evidence the Veteran has had any dislocated semilunar cartilage.  The medical and lay evidence indicates the Veteran has experienced locking on extension.  However, on October 2010 VA examination he described these episodes as occurring several times a year, but less than monthly.  A March 2014 VA treatment note indicates he reported the locking episodes had occurred "a couple of times."  In August 2014, he indicated these episodes were occasional.  Therefore, the evidence does not reflect "frequent episodes" of locking.  Moreover, such episodes have been considered in the assigned ratings under DC 5261.  Similarly, the Veteran's reports of pain with movement have also been considered in the ratings assigned for limitation of extension and limitation of flexion.  As such, any separate rating for these symptoms under DC 5258 would be considered pyramiding.  Regarding the symptom of effusion considered under DC 5258, a July 2010 VA X-ray did indicate minimal joint effusion.  However, other evidence during the appeal period, including during August 2014 VA treatment, indicates findings of no effusion into the joint.  Therefore, the minimal joint effusion noted in July 2010 does not more nearly approximate frequent episodes of effusion that would more nearly approximate the criteria for a 20 percent rating under DC 5258 on its own, without consideration of the other criteria of frequent episodes of locking and pain.  Therefore, prior to May 23, 2015 the Veteran is not entitled to a separate disability rating for DC 5258 for frequent episodes of "locking", pain, and effusion in the joint.  

The medical evidence also does not reflect ankylosis (DC 5256), removal of cartilage (DC 5259), impairment of the tibia or fibula (DC 5262), or genu recurvatum (DC 5263); therefore, separate ratings under these DCs are not warranted.  

Finally, the Board has considered whether any further staged rating is appropriate for the assigned ratings discussed above.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings have been assigned based on limitation of extension and instability.  The Board finds that evidence regarding limitation of flexion with pain and instability has been consistent with the assigned ratings for the entire relevant period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating have not been shown.  Accordingly, no further staged ratings are warranted for the left knee disability.

In summary, the Board finds that the Veteran is entitled to a separate 10 percent rating under DC 5260 throughout the appeal period for actually painful left knee joint with noncompensable limitation of flexion pursuant to § 4.59; a 10 percent rating under 5257 prior to March 25, 2014, a 20 percent rating under 5257 from March 25, 2014; and a higher 20 percent rating under 5261 from August 29, 2014 to May 22, 2015.  The preponderance of the evidence is against the claim for a rating in excess of 10 percent under 5261 prior to August 29, 2014, and in excess of 40 percent from May 23, 2015, and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply, and that aspect of the claim is denied.  


ORDER

A rating in excess of 10 percent prior to August 29, 2014 for left knee pain syndrome is denied.

From August 29, 2014 to May 22, 2015, a rating of 20 percent, but no higher, for left knee pain syndrome with limitation of extension, is granted, subject to the regulations governing the payment of monetary awards.  

From May 23, 2015, a rating in excess of 40 percent for left knee pain syndrome with limitation of extension is denied.  

Prior to March 25, 2014, a rating of 10 percent, but no higher, for lateral instability of the left knee, is granted, subject to the regulations governing the payment of monetary awards.    

From March 25, 2014, a rating of 20 percent, but no higher, for lateral instability of the left knee is granted, subject to the regulations governing the payment of monetary awards.  

Throughout the appeal period, a rating of 10 percent, but no higher, for painful flexion of the left knee is granted, subject to the regulations governing the payment of monetary awards.


REMAND

Unfortunately, the Board has determined that additional development must occur for the remaining issue before appellate review can proceed.  
The Veteran has asserted that he has a right knee condition secondary to his service-connected left knee disability.  He was provided a VA joints examination for the right knee in June 2014.  However, the Board finds that the examination is not adequate to decide the current claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In a July 2011 VA Form 21-4138, Statement in Support of Claim, the Veteran argued that based on comments of his treating physicians, his right knee has increased pain and limitations due to his left knee.  In a June 2014 VA Form 21-4138 submitted by the Veteran's wife, she also argued that the Veteran's right knee has worsened due to compensating for his left knee.  In a November 2015 VA Form 21-4138, the Veteran's wife reiterated her argument that the Veteran's right knee issues are due to his left knee.  

The Board finds that the June 2014 VA examination is inadequate for adjudication purposes.  As noted above, the Veteran has alleged that his right knee condition is secondary to his left knee condition.  A June 2010 VA treatment note reflects a diagnosis of bilateral chondromalacia patella.  A November 2017 orthopedic surgery consultation note reflects that he is having right knee problems due to his service-connected left knee.  The June 2014 VA examiner provided a negative secondary service connection opinion on the basis that the Veteran had no chronic right knee condition and X-ray reports were negative.  The Board finds that this opinion is inadequate as it did not consider evidence during the appeal period of a chronic right knee disability.  

In addition, recently the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), that when pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  The Veteran's June 2014 VA examination revealed right knee flexion, with objective evidence of painful motion to 125 degrees, yet denied service connection based on a lack of diagnosis.  Therefore, for both reasons enumerated herein, the June 2014 VA examination is inadequate.  Barr, 21 Vet. App. 303; Nieves-Rodriguez, 22 Vet. App. 304.  
Finally, the most recent VA treatment records are from December 2017.  Therefore, any updated pertinent VA records should be obtained and associated with the claims file on remand.  Further, the record reflects that the Veteran receives private orthopedic treatment for his knee condition and those records should also be obtained on remand, with any necessary assistance from the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from December 2017 to the present.

Request, with the Veteran's assistance, any outstanding private treatment records.  All attempts to secure the records requested must be documented in the claims file.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

2.  Schedule the Veteran for a VA examination with the appropriate clinician to evaluate his claim for service connection for a right knee condition, to include as secondary to the service-connected left knee disability.  The claims file must be made available to the clinician for review in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the examiner should provide the following opinions: 

(a) Is it at least as likely as not (50 percent or better probability) that any right knee disability (including, if a right knee disability is not diagnosed, any right knee pain that is shown to cause functional impairment) is related to his active duty service or any incident therein? 

(b) If the answer to (a) is that it is less likely than not, then is it at least as likely as not (50 percent or better probability) that any right knee disability (including, if a right knee disability is not diagnosed, any right knee pain that is shown to cause functional impairment) is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) his service-connected left knee disability? 

A complete rationale for all opinions must be provided.  If the clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue remaining on appeal, to including consideration of evidence added to the record as a result of this remand.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


